Citation Nr: 0400978	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no competent medical evidence that 
relates the veteran's depression to his period of active 
service.

3.  The record contains no competent medical evidence that 
relates the veteran's chronic obstructive pulmonary disease 
to his period of active service.

4.  The veteran manifests Level I hearing acuity in his left 
ear and Levels V, VII, and VIII hearing acuity in his right 
ear.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.304, 
3.307, 3.309 (2003).

2.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.303, 3.304, 3.307, 3.309 (2003).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 
4.86, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claims by means of an 
April 2002 letter from the RO, the August 2002 and February 
2003 rating decisions, the December 2002 Statement of the 
Case, and the February 2003 Supplemental Statement of the 
Case.

In these documents, the veteran was informed of the basis for 
the denial of his claims, of the type of evidence that he 
needed to submit to substantiate his claims, and of all 
regulations pertinent to his claims.  He was also informed as 
to which evidence and information was his responsibility, and 
which evidence would be obtained by the RO.  The April 2002 
letter specifically advised the veteran of the provisions of 
the VCAA.  Therefore, the Board finds that these various 
documents and letters provided to the veteran satisfy the 
notice requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO considered the 
service medical records, VA clinical records, and private 
medical records.  The RO provided the veteran with VA 
examinations pertaining to his claim for a higher evaluation 
for bilateral hearing loss.  In addition, the veteran 
presented testimony in support of his claims at a personal 
hearing before the Board.  

Finally, the Board is aware that the RO did not afford the 
veteran VA examinations in relation to his service connection 
claims.  A recent opinion of the U.S. Court of Appeals for 
the Federal Circuit upheld the statutory provision that 
requires VA to obtain a medical examination or opinion only 
when the record indicates that the disability may be related 
to active service but does not contain sufficient medical 
evidence to make a decision on the claim.  In other words, 
the veteran is required to show some causal connection 
between his disability and his military service.  See Wells 
v. Principi, 326 F.3d 1381 (2003).  As explained below, the 
veteran has presented no such evidence in this case.  
Moreover, the record does include VA and private treatment 
records that document the progression of the veteran's 
depression and pulmonary disease.  Accordingly, the Board 
finds that the RO has fulfilled its duty to assist the 
veteran and that no further action is necessary to comply 
with the VCAA.  

I.	Service Connection

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2003).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

In addition, if certain diseases become manifest to a 
compensable degree within one year after the veteran's 
military service ended, such diseases shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. §§ 3.307, 3.309 (2003).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2003).

A.	Depression

The veteran contends that his current depression is due to an 
incident of active service.  Specifically, he believes that 
he developed depression as a consequence of being ordered to 
loosen a valve while aboard ship during inclement weather.  
The service medical records contain no complaints, findings, 
or diagnoses related to a psychiatric disorder.  The records 
also contain no evidence that the veteran exhibited changes 
in behavior or altered his professional conduct during his 
period of active service. 

Medical records from Midlands Family Medicine show that the 
veteran was followed for depression and anxiety from June 
1995 through April 2000.  These treatment records include no 
complaints or findings related to the veteran's period of 
active service.  VA clinical records dated August 1998 
through August 2002 followed the veteran for diagnoses of 
depressive disorder and anxiety disorder.  The veteran 
reported a history of anxiety and depression since childhood.  
He stated that he had initially been diagnosed with 
depression in 1993 or 1994.  The veteran did not attribute 
his symptoms to active service and the records contain no 
medical findings that relate the veteran's depression to his 
period of active duty.

At his personal hearing before the Board in July 2003, the 
veteran testified that, while serving aboard a Navy ship, he 
was ordered to loosen a valve during high waves.  He was 
fearful that he would not survive because he would be washed 
overboard.  However, he did turn the valve without injury.  
Shortly after that incident, the veteran claimed that he 
developed symptoms of anger and lack of energy, and that he 
began to abuse alcohol.  Following his discharge from 
service, the veteran sought medical treatment for loss of 
energy, but not for depression.  He was unaware that he had 
depression and the doctors did not understand his symptoms.  
He was diagnosed with depression in approximately 1993.  

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for depression.  The record is completely devoid of any 
medical evidence that relates the veteran's depression to an 
incident of active service.  While the veteran may believe 
that his current psychiatric disorder is due to an event 
during active duty, he cannot provide the necessary competent 
medical evidence to establish such a relationship.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

The Board also finds it notable that the veteran was not 
diagnosed with depression until more than 30 years following 
his discharge from active service.  Further, the private and 
VA medical records fail to reflect that the veteran offered 
any relevant complaints or history related to active service.  
Accordingly, in the absence of any competent medical evidence 
that relates the veteran's current depression to his period 
of active service, service connection must be denied.

B.	Chronic obstructive pulmonary disease

The veteran contends that his chronic obstructive pulmonary 
disease is due to his period of active service.  In 
particular, he alleges that he developed pulmonary disease 
due to breathing petroleum fumes and due to working as a 
welder while aboard a Navy ship.  

The service medical records include the May 1955 enlistment 
examination that noted a history of childhood asthma, now 
resolved, and history of rhinitis due to turkey and horse 
contact.  The veteran denied any current pulmonary symptoms.  
In October 1956, the veteran complained of the common cold 
and some pain in his chest.  Examination of the lungs 
revealed rhonchi and rales bilaterally and the x-ray report 
showed increased bronchial markings in the upper lobe.  The 
pulmonary examination performed in association with the May 
1959 separation examination was negative for any abnormality.

A report from Swedish Columbia Medical Center shows that the 
veteran was assessed with probable chronic obstructive 
pulmonary disease in December 1996.  Records from Great 
Plains Regional Medical Center include a September 1999 
radiology report that suggested the existence of underlying 
chronic obstructive pulmonary disease.  Pulmonary function 
tests performed in October 2001 were consistent with mild 
obstructive lung defect and mild decrease in diffusing 
capacity.  That same month, the veteran was diagnosed with 
chronic obstructive pulmonary disease and the physician 
opined that the pulmonary disease was more than likely due to 
excessive tobacco abuse.  In May 2002, the veteran underwent 
treatment for an exacerbation of his chronic obstructive 
pulmonary disease.  The x-ray report confirmed emphysema, 
unchanged since September 1999.

VA clinical records show that the veteran was newly diagnosed 
with chronic obstructive pulmonary disease in March 2002.  He 
continued to be followed for the disease through August 2002.  
Both VA and private treatment records reflect that the 
veteran had a longstanding diagnosis of tobacco abuse.  In 
May 1998, the veteran reported to the VA that he had smoked 
cigarettes since age 14 and that he currently smoked 2 to 3 
packages per day.  The veteran apparently was unsuccessful in 
his attempts to stop smoking.  In April 2002, the veteran 
reported that he continued to smoke one-half package of 
cigarettes per day.  He was counseled as to the consequences 
of tobacco abuse.  

At his personal hearing before the Board in July 2003, the 
veteran testified that he had served as a ship fitter and 
welder during active duty.  He performed a significant amount 
of welding and claimed that he went to sick bay due to 
symptoms caused by welding galvanized plate.  The veteran 
also was exposed to oil fumes.  The veteran stated that he 
had sought treatment for his pulmonary condition a few years 
earlier.  He believed that his current disability was due to 
a combination of his exposure in service and his history of 
smoking.  

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for chronic obstructive pulmonary disease.  As an initial 
matter, the Board observes that the veteran's symptoms in 
service were acute, as shown by the normal separation 
examination and the lack of any subsequent respiratory 
diagnosis.  Notably, the first medical evidence suggestive of 
chronic obstructive pulmonary disease was dated more than 35 
years following the veteran's discharge from active service.  
The veteran testified that he had no symptoms or medical 
treatment prior to that time.

While the veteran believes that his current pulmonary disease 
is due to his period of active service, the record is 
completely devoid of any medical evidence to support that 
contention.  Rather, the veteran's private physician opined 
that the chronic obstructive pulmonary disease was more than 
likely due to tobacco abuse.  The record contains no 
competent evidence in contradiction to this opinion.  In 
fact, the record shows that the veteran served on active duty 
for four years compared to approximately 50 years of smoking 
cigarettes.  Accordingly, in the absence of any competent 
medical evidence that relates the veteran's current pulmonary 
disease to his period of active service, service connection 
must be denied.

II.	Increased Rating

The veteran alleges that his bilateral hearing loss is more 
severe than currently rated.  At his personal hearing before 
the Board in July 2003, the veteran testified that he had 
difficulty hearing people during his former job as a 
salesman.  He also had difficulty understanding high-pitched 
voices and hearing in environments with background noise.  
The VA medical records associated with the claims file 
reflect complaints of hearing loss.

The record shows that the RO granted service connection for 
bilateral hearing loss in the August 2002 rating decision and 
assigned a noncompensable evaluation effective from April 
2002.  The veteran disagreed with this initial evaluation and 
the current appeal ensued.  The noncompensable rating was 
confirmed in a February 2003 rating decision.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in the favor of the veteran.  38 C.F.R. 
§ 4.3.

As the veteran took exception with the initial rating award, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI (in 38 
C.F.R. § 4.85) represents nine categories of the percentage 
of discrimination based on a controlled speech discrimination 
test.  The horizontal columns in Table VI represent 9 
categories of decibel loss based on the pure tone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination 
and the horizontal column appropriate to the pure tone 
decibel loss.  The percentage evaluation is found from Table 
VII (in 38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  For example, if the better ear 
had a numeric designation of Level "V" and the poorer ear had 
a numeric designation of Level "VII" the percentage 
evaluation is 30 percent.  See 38 C. F. R. § 4.85.

VA regulations also provide that in cases of exceptional 
hearing loss, i.e., when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for the hearing 
impairment from either Table VII or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86 (a).  The provisions of 38 
C.F.R. § 4.86 (b) further provide that when the pure tone 
threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz, the rating specialist will 
determine the Roman numeral designation for the hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

As for the evidence to evaluate the severity of the veteran's 
hearing loss, the veteran was afforded an audiological 
evaluation in May 2002.  The May 2002 VA audiological 
examination report indicates that pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
60
60
65
LEFT
20
20
15
30
60

The veteran had average puretone decibel loss of 63 in the 
right ear and 31 in the left ear.  Speech audiometry revealed 
that speech recognition ability was 54 percent in the right 
ear and 92 percent in the left ear.  Following the 
examination, the diagnosis was severe/moderately severe 
sensorineural hearing loss with reduced word discrimination 
of the right ear and mild to moderately severe sensorineural 
hearing loss for the high frequencies of the left ear.

A VA outpatient audiology consultation performed in July 2002 
found somewhat better pure tone thresholds and did not 
include speech recognition scores.  The veteran was afforded 
another audiological evaluation in December 2002.  The 
December 2002 VA audiological examination report indicates 
that pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
65
70
70
LEFT
20
20
15
40
60

The veteran had average puretone decibel loss of 68 in the 
right ear and 34 in the left ear.  Speech audiometry revealed 
that speech recognition ability was 50 percent in the right 
ear and 92 percent in the left ear.  Following the 
examination, the diagnosis remained unchanged from the May 
2002 VA examination.

A private evaluation performed in March 2003 found speech 
recognition ability of 56 percent in the right ear and 96 
percent in the left ear.  The pure tone thresholds appeared 
to be approximately the same, and no worse, than the results 
of the earlier VA examination.  The veteran was diagnosed 
with asymmetric hearing loss with a mild high frequency loss 
on the left and moderate to severe sensorineural hearing loss 
on the right.

Applying the aforementioned findings to Table VI yields a 
numeric designation of Levels VII and VIII hearing acuity in 
the veteran's right ear and Level I hearing acuity in his 
left ear.  These levels of hearing acuity satisfy the 
criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100 (2003).  In addition, 
the veteran's right ear exhibits the puretone threshold at 
each of the four specified frequencies of 55 decibels as 
contemplated by 38 C.F.R. § 4.86 (a).  Therefore, the Roman 
numeral designation for the hearing impairment of the right 
ear may be obtained from either Table VII or Table VIa, 
whichever results in the higher numeral.  The application of 
the aforementioned findings to Table VIa yields a numeric 
designation of Level V hearing acuity in the veteran's right 
ear.  However, Level V hearing acuity in the right ear and 
Level I hearing acuity in the left ear still only satisfies 
the criteria for a noncompensable evaluation.  Accordingly, 
the Board can identify no schedular basis for a higher 
evaluation.

In light of the foregoing, the Board finds that the veteran's 
bilateral hearing loss is not sufficiently severe to warrant 
a compensable evaluation.  The Board further finds that the 
veteran has not submitted evidence showing that his hearing 
loss has markedly interfered with his employment beyond that 
contemplated in the assigned evaluation or that it has 
necessitated frequent periods of hospitalization.  In fact, 
the veteran testified that he stopped working due to various 
nonservice-connected disabilities.  In the absence of such 
factors, this case does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2003). 

For the previously stated reasons, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for a compensable evaluation for bilateral hearing 
loss.  In reaching its decision, the Board considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
has on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  In addition, the Board considered 
the applicability of the benefit-of-the-doubt doctrine, but 
as there was no approximate balance of positive and negative 
evidence on record, reasonable doubt could not be resolved in 
the veteran's favor.  


ORDER

Service connection for depression is denied.

Service connection for chronic obstructive pulmonary disease 
is denied.

A compensable evaluation for bilateral hearing loss is 
denied.




____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



